Appellant insists that the evidence shows Betts (the owner of the turkeys) lost only three hens worth $10 each, $30 for the three, and one gobbler worth $17.50, making a total of $47.50; and also shows that Blalock only bought four turkeys (three hens and a gobbler) which were identified as belonging to Betts. Therefore, it is urged that the felony conviction should not stand, the value of the property being under $50. If the value of the property actually appropriated was the criterion then appellant's contention would be correct. But it is the value of the property stolen. The offense of theft becomes complete when the "fraudulent taking" is accomplished. The ultimate appropriation need not be shown if it is taken with the intent to appropriate. It is not necessary to show asportation of the property. To constitute "taking" it is not necessary that the propetry be removed any distance from the place of taking; it is sufficient that it has been in the possession of the thief, though it may not be removed out of the presence of the person deprived of it; nor is it necessary that any definite length of time shall elapse between the taking and the discovery thereof; if but a moment elapse, the offense is complete." (Article 1331, Vernon's P.C., and cases cited in notes thereunder.) Tested by the proper rule we think the evidence supports the verdict. Referring to Rabey's testimony, we find him saying: "When we went over there to the roost I got three (turkeys) and Roy got two; that made five. When we got a little piece one got away from me and that left two, and Roy let one get away from him, and that left only three; and we carried the three to the car, and then we went back and caught one more, and that made four. We did not have six turkeys in our possession at any one time." When the turkeys were taken into the possession of the parties the theft was complete. It will be seen from the foregoing that unless one of the escaped turkeys was caught the second time, six were actually taken. It would be a new doctrine that the escape of the stolen property from the thief would annul the crime. What occurred at the turkey roost determines the crime, and not the sale next day of the turkeys which failed to get away. Rabey's evidence is corroborated by circumstances related by Betts. The turkeys roosted on the lot fence. They were usually in the lot early of mornings while the stock were being fed. On the morning after the theft only one turkey was in the lot; one was seen coming up towards the barn; it had feathers pulled off its back, breast and legs; three days later the owner found another of his turkeys at a neighbor's some distance from his own house. The feathers found between the roosting place and where the car had stood indicated some trouble had been experienced before the turkeys reached the car. *Page 503 
We think what has been said sufficiently presents the view entertained by us and the testimony supporting it.
The motion for rehearing is overruled.
Overruled.